

116 HR 1647 IH: Veterans Equal Access Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1647IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Blumenauer (for himself, Mr. Amash, Mr. Gallego, Mr. Perlmutter, Mr. Young, Mr. Peters, Mr. DeFazio, Mr. Gaetz, Mr. Cohen, Mr. Massie, Ms. Lee of California, Ms. Titus, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize Department of Veterans Affairs health care providers to provide recommendations and
			 opinions to veterans regarding participation in State marijuana programs.
	
 1.Short titleThis Act may be cited as the Veterans Equal Access Act. 2.Provision by Department of Veterans Affairs health care providers of recommendations and opinions regarding veteran participation in State marijuana programs (a)In generalNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall authorize physicians and other health care providers employed by the Department of Veterans Affairs to—
 (1)provide recommendations and opinions to veterans who are residents of States with State marijuana programs regarding the participation of veterans in such State marijuana programs; and
 (2)complete forms reflecting such recommendations and opinions. (b)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and each federally recognized Indian Tribe.
			